DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 January 2022 has been entered.

Status of Claims
This action is in reply to the amendments and remarks filed on 26 January 2022.
Claims 1-3, 8, 12-13, 17 have been amended. 
Claims 4-7, 9-11, 16, 18-20 have been canceled.
Claims 1-3, 8, 12-15, 17 are currently pending and have been examined.
Claims 1-3, 8, 12-15, 17 are rejected.

Response to Arguments
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant submits that “The amended claims provide a solution to a problem arising in electronic commerce and rooted in the realm of computer networks. The present claims can be DDR Holdings, LLC v. Hotels.com et al.”  Examiner respectfully disagrees.
Applicant’s reliance on DDR is misplaced as the recited claims do not improve the computer.  In DDR, the claims at issue involved, “web pages displays [with] at least one active link associated with a commerce object associated with a buying opportunity of a selected one of a plurality of merchants” (claim 1 of US 7,818,399).  The Federal Circuit found the claims in DDR to be patent-eligible under step one of the Alice test because “the claimed solution is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” DDR Holdings, 773 F.3d at 1257.  Specifically, the Federal Circuit found the claims addressed the “challenge of retaining control over the attention of the customer in the context of the Internet.” Id. at 1258.  The rejected claims are dissimilar to DDR’s web page with an active link, and the Specification does not support the view that the computer related claim elements are unconventional.  Instead, the steps are done on a generic processor (Specification [0014]). 
The claims here do not recite an improvement for electronic devices.  Determining that a user needs to update his card for recurring transactions “does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Trading Techs. II.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.  The claims disclose a business solution of allowing a user to set wallet preferences instead of a technical solution to a technical problem.  
The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8, 12-15, 17 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a method comprising a series of steps; Claim 13 is directed to a computer-readable medium comprising a series of operations; and Claim 17 is directed to a system comprising a series of components. Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-3, 8, 12-15, 17, the independent claims (Claims 1, 13, and 15) are directed, in part, allow a cardholder to direct payment for transactions from one payment card to another, displaying a card preference that includes replacement preferences and merchant notification preferences to enable a the cardholder to direct transactions from one card to another-; retrieving account identifiers associated with the cardholder; population the replacement preferences with: 1) a first account identifier that is currently used for transactions, II) other listed account identifiers of the cardholder  and III) a prompt for the cardholder to select one of the listed account identifiers as a replacement card; populating the merchant notification preferences to enable the cardholder to control what to communicate to one or more merchants about the replacement card including: 1) notify a particular merchant to replace an existing card on file with the replacement card; II) notify the particular merchant to add the replacement card as a separate card on file; III) notify the and storing the second account identifier as a token; receiving  a first authorization request for a first transaction between the cardholder and a first merchant using the first account identifier, processing the first authorization request using the card replacement preferences by: i) searching to find the card replacement preferences set by the cardholder identified in the authorization request ii) using the second account identifier of the replacement card to search to find a matching account identifier from among a set of two or more cardholder accounts, wherein once found, the account repository returns the primary account number (PAN) of the replacement card; iii) authorizing the first transaction using the PAN of the replacement card in place of the first account identifier without knowledge by the first merchant that the PAN was used, and returning a first authorization response to the first merchant or an acquirer; and iv) sending a first notification to the first merchant using the merchant notification preferences set by the cardholder; and receiving a second authorization request for a second authentication request for a second transaction between the cardholder and a second merchant using the first account identifier, and process the second authorization request, including sending a second notification to the second merchant using the merchant notification preferences set by the cardholder.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when the system determines that a user has a replacement card that will need to be updated on set recurring transactions; business relations and legal obligations occur when a transaction is processed using a replacement PAN; and managing relationships occur when the system follows the user preferences of when to alert the merchant.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal 
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “computer system,” “a computer processor,” “electronic device,” “a non-transitory computer readable medium,” “software instructions,” “a token,” “a screen,” “an issuer computer,” “wallet application,” “network,” “account repository,” and “computer system” to perform the claimed steps.  The processor in the steps is recited at a high-level generality (i.e., as a generic processor performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using an electronic device to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-3, 8, 12, 14-15 are directed to explaining more about the preferences and notifications.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691